Action to recover for personal injuries. Order denying motion of defendant Marshall to strike out certain paragraphs of the complaint, on the ground that they were insufficient in law to establish, through the medium of a prior adjudication, that he was negligent, and that plaintiff was free from contributory negligence, in connection with a collision in which three automobiles were involved, affirmed, with ten dollars costs and disbursements. (Good Health Dairy Products Cory. v. Emery, 275 N. T. 14; Canfield v. Harris & Co., 252 id. 502; Larme Estates, Inc., v. Omnichrome Cory., 250 App. Div. 538.) Answer may be served within ten days from the entry of the order hereon. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.